Citation Nr: 1744617	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent prior to March 22, 2013 and in excess of 50 percent from March 22, 2013 for depressive disorder.  

2.  Entitlement to a disability evaluation in excess of zero percent for hypertension. 

3.  Entitlement to a disability evaluation in excess of 60 percent prior to March 22, 2013, in excess of 10 percent from March 22, 2013, and in excess of 30 percent from April 20, 2016 for prurigo nodularis with eczema, to include scarring of the arms and legs, and intermittent pustular rash of the chest and back.

4.  Entitlement to a disability evaluation in excess of 20 percent for chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1.

5.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

6.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

7.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Whether the rating reduction from 10 percent to zero percent effective January 1, 2014 for auditory canal disease, including left ear mastoiditis and thickened tympanic membrane was proper. 

10.  Whether the rating reduction from 10 percent to zero percent effective January 1, 2014 for rhinitis and nicotine mucositis was proper. 

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel








INTRODUCTION

The Veteran had active service from July 1971 to August 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2010, November 2011, May 2012, May 2013, October 2013, November 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The RO's November 2013 rating decision, in pertinent part, awarded service connection for radiculopathy of the right upper, left lower, and right lower extremities, effective March 22, 2013.  The Veteran timely filed a notice of disagreement contesting the effective dates assigned to these disabilities.

In October 2014, the RO issued a rating decision which granted an earlier effective of November 7, 2012, for the award of service connection for radiculopathy of the right upper extremity; and granted an earlier effective date of June 30, 2009, for the award of service connection for radiculopathy of the right and left lower extremities.  Although the RO's rating decision considered these effective date issues to be resolved, in an October 2014 statement, the Veteran indicated that he continued to seek an earlier effective date for the awards of service connection for his radiculopathy of the right upper, right lower, and left lower extremities.  A statement of the case was issued in October 2016.  However, the Veteran did not file a substantive appeal for these issues.  Thus, an appeal of these effective date issues have not been perfected and are not before the board for appellate review.  38 C.F.R. §§ 20.200 , 20.201, and 20.202 (2016).

The January 2016 Board decision denied entitlement to an effective date prior to May 8, 2012 for the award of service connection for radiculopathy of the left upper extremity and remanded the remaining issues to the agency of original jurisdiction (AOJ).  

A 100 percent combined schedular rating is assigned from March 23, 2016.  See the May 2016 rating decision.  


FINDING OF FACT

On December 13, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeals as to the claims for entitlement to increased disability evaluations for depressive disorder, hypertension, prurigo nodularis with eczema, chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity; the propriety of the rating reductions from 10 percent to zero percent effective January 1, 2014 for auditory canal disease and for rhinitis and nicotine mucositis; and entitlement to TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to increased disability evaluations for depressive disorder, hypertension, prurigo nodularis with eczema, chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity; the propriety of the rating reductions from 10 percent to zero percent effective January 1, 2014 for auditory canal disease and for rhinitis and nicotine mucositis; and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On December 13, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeals as to the claims for entitlement to increased disability evaluations for depressive disorder, hypertension, prurigo nodularis with eczema, chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity; the propriety of the rating reductions from 10 percent to zero percent effective January 1, 2014 for auditory canal disease and for rhinitis and nicotine mucositis; and entitlement to TDIU.  In the December 2016 statement, the Veteran stated that he wished to drop all appeals.  

The Board notes that the RO responded to the Veteran's December 2016 correspondence with a confusing letter that acknowledged the withdrawal of the appeal, but then mentioned only certain specific issues.  Nevertheless, the Veteran clearly withdrew his appeal as to all issues.  Although several months later his representative identified all the issues as on appeal in a brief, it is clear he was unaware of the Veteran's December 2016 withdrawal.  In any event, the representative's brief is far beyond the date for reinstating the appeal.
 
There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of as to the claims for entitlement to increased disability evaluations for depressive disorder, hypertension, prurigo nodularis with eczema, chronic lumbosacral strain with spondylolisthesis and degenerative disc disease at L5-S1, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity; the propriety of the rating reductions from 10 percent to zero percent effective January 1, 2014 for auditory canal disease and for rhinitis and nicotine mucositis; and entitlement to TDIU is dismissed.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


